
	
		II
		110th CONGRESS
		1st Session
		S. 2249
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2007
			Ms. Snowe (for herself,
			 Ms. Collins, Mr. Schumer, Mrs.
			 Clinton, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish the Northern Border Economic Development
		  Commission, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Northern Border Economic Development Commission Act of
			 2007.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Northern Border Economic Development
				Commission.
					Sec. 4. Economic and community development grants.
					Sec. 5. Supplements to Federal grant programs.
					Sec. 6. Local development districts; certification and
				administrative expenses.
					Sec. 7. Development planning process.
					Sec. 8. Program development criteria.
					Sec. 9. Approval of development plans and projects.
					Sec. 10. Consent of States.
					Sec. 11. Records.
					Sec. 12. Annual report.
					Sec. 13. Authorization of appropriations.
					Sec. 14. Termination of Commission.
					Sec. 15. Region of Northern Border Economic Development
				Commission.
				
			2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)CommissionThe term Commission means the
			 Northern Border Economic Development Commission established by section
			 3.
			(2)Federal grant
			 programThe term Federal grant program means a
			 Federal grant program to provide assistance in carrying out economic and
			 community development activities and conservation activities that are
			 consistent with economic development.
			(3)Non-profit
			 entityThe term non-profit entity means any entity
			 with tax-exempt or non-profit status, as defined by the Internal Revenue
			 Service.
			(4)RegionThe
			 term region means the area covered by the Commission (as described
			 in section 15).
			3.Northern Border
			 Economic Development Commission
			(a)Establishment
				(1)In
			 generalThere is established
			 the Northern Border Economic Development Commission.
				(2)CompositionThe
			 Commission shall be composed of—
					(A)a Federal member,
			 to be appointed by the President, with the advice and consent of the Senate;
			 and
					(B)the Governor of
			 each State in the region that elects to participate in the Commission.
					(3)CochairpersonsThe
			 Commission shall be headed by—
					(A)the Federal
			 member, who shall serve—
						(i)as
			 the Federal cochairperson; and
						(ii)as
			 a liaison between the Federal Government and the Commission; and
						(B)a State
			 cochairperson, who—
						(i)shall be a
			 Governor of a participating State in the region; and
						(ii)shall be elected
			 by the State members for a term of not less than 1 year.
						(b)Alternate
			 members
				(1)State
			 alternates
					(A)AppointmentThe
			 State member of a participating State may have a single alternate, who shall be
			 appointed by the Governor of the State from among the Governor’s cabinet or
			 personal staff.
					(B)VotingAn
			 alternate shall vote in the event of the absence, death, disability, removal,
			 or resignation of the member for whom the individual is an alternate.
					(2)Alternate
			 Federal cochairpersonThe President shall appoint an alternate
			 Federal cochairperson.
				(3)Quorum
					(A)In
			 generalSubject to the requirements of this paragraph, the
			 Commission shall determine what constitutes a quorum of the Commission.
					(B)Federal
			 cochairpersonThe Federal cochairperson or the Federal
			 cochairperson’s designee must be present for the establishment of a quorum of
			 the Commission.
					(C)State
			 alternatesA State alternate shall not be counted toward the
			 establishment of a quorum of the Commission.
					(4)Delegation of
			 powerNo power or responsibility of the Commission specified in
			 paragraphs (3) and (4) of subsection (c), and no voting right of any Commission
			 member, shall be delegated to any person—
					(A)who is not a
			 Commission member; or
					(B)who is not
			 entitled to vote in Commission meetings.
					(c)Decisions
				(1)Requirements for
			 approvalExcept as provided in subsection (g), decisions by the
			 Commission shall require the affirmative vote of the Federal cochairperson and
			 of a majority of the State members, exclusive of members representing States
			 delinquent under subsection (g)(2)(C).
				(2)ConsultationIn
			 matters coming before the Commission, the Federal cochairperson, to the extent
			 practicable, shall consult with the Federal departments and agencies having an
			 interest in the subject matter.
				(3)Decisions
			 requiring quorum of State membersThe following decisions may not
			 be made without a quorum of State members:
					(A)A decision
			 involving Commission policy.
					(B)Approval of State,
			 regional, or subregional development plans or strategy statements.
					(C)Modification or
			 revision of the Commission’s code.
					(D)Allocation of
			 amounts among the States.
					(4)Project and grant
			 proposalsThe approval of project and grant proposals is a
			 responsibility of the Commission and shall be carried out in accordance with
			 section 9.
				(d)DutiesThe
			 Commission shall—
				(1)develop, on a
			 continuing basis, comprehensive and coordinated plans and programs to establish
			 priorities and approve grants for the economic development of the region,
			 giving due consideration to other Federal, State, and local planning and
			 development activities in the region;
				(2)not later than 365
			 days after the date of enactment of this Act, establish priorities in a
			 development plan for the region (including 5-year regional outcome
			 targets);
				(3)assess the needs
			 and capital assets of the region based on available research, demonstration
			 projects, assessments, and evaluations of the region prepared by Federal,
			 State, or local agencies, local development districts, and any other relevant
			 source;
				(4)(A)enhance the capacity of,
			 and provide support for, local development districts in the region; or
					(B)if no local development district
			 exists in an area in a participating State in the region, foster the creation
			 of a local development district;
					(5)actively solicit
			 the participation of representatives of local development districts, industry
			 groups, and other appropriate organizations as approved by the Commission, in
			 all public proceedings of the Commission conducted under subsection (e)(1),
			 either in-person or through interactive telecommunications; and
				(6)encourage private
			 investment in industrial, commercial, and other economic development projects
			 in the region.
				(e)AdministrationIn
			 carrying out subsection (d), the Commission may—
				(1)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and print or otherwise reproduce and distribute a description of
			 the proceedings and reports on actions by the Commission as the Commission
			 considers appropriate;
				(2)authorize, through
			 the Federal or State cochairperson or any other member of the Commission
			 designated by the Commission, the administration of oaths if the Commission
			 determines that testimony should be taken or evidence received under
			 oath;
				(3)request from any
			 Federal, State, or local department or agency such information as may be
			 available to or procurable by the department or agency that may be of use to
			 the Commission in carrying out duties of the Commission;
				(4)adopt, amend, and
			 repeal bylaws and rules governing the conduct of Commission business and the
			 performance of Commission duties;
				(5)request the head
			 of any Federal department or agency to detail to the Commission such personnel
			 as the Commission requires to carry out duties of the Commission, each such
			 detail to be without loss of seniority, pay, or other employee status;
				(6)request the head
			 of any State department or agency or local government to detail to the
			 Commission such personnel as the Commission requires to carry out duties of the
			 Commission, each such detail to be without loss of seniority, pay, or other
			 employee status;
				(7)provide for
			 coverage of Commission employees in a suitable retirement and employee benefit
			 system by—
					(A)making
			 arrangements or entering into contracts with any participating State
			 government; or
					(B)otherwise
			 providing retirement and other employee benefit coverage;
					(8)accept, use, and
			 dispose of gifts or donations of services or real, personal, tangible, or
			 intangible property;
				(9)enter into and
			 perform such contracts or other transactions as are necessary to carry out
			 Commission duties;
				(10)establish and maintain a central office
			 located within the Northern Border Economic Development Commission region and
			 field offices at such locations as the Commission may select; and
				(11)provide for an
			 appropriate level of representation in Washington, DC.
				(f)Federal agency
			 cooperationA Federal agency shall—
				(1)cooperate with the
			 Commission; and
				(2)provide, on
			 request of the Federal cochairperson, appropriate assistance in carrying out
			 this Act, in accordance with applicable Federal laws (including
			 regulations).
				(g)Administrative
			 expenses
				(1)In
			 generalAdministrative expenses of the Commission (except for the
			 expenses of the Federal cochairperson, including expenses of the alternate and
			 staff of the Federal cochairperson, which shall be paid solely by the Federal
			 Government) shall be paid—
					(A)by the Federal
			 Government, in an amount equal to 50 percent of the administrative expenses;
			 and
					(B)by the States in
			 the region participating in the Commission, in an amount equal to 50 percent of
			 the administrative expenses.
					(2)State
			 share
					(A)In
			 generalThe share of administrative expenses of the Commission to
			 be paid by each State shall be determined by the Commission.
					(B)No Federal
			 participationThe Federal cochairperson shall not participate or
			 vote in any decision under subparagraph (A).
					(C)Delinquent
			 StatesIf a State is delinquent in payment of the State’s share
			 of administrative expenses of the Commission under this subsection—
						(i)no
			 assistance under this Act shall be furnished to the State (including assistance
			 to a political subdivision or a resident of the State); and
						(ii)no
			 member of the Commission from the State shall participate or vote in any action
			 by the Commission.
						(h)Compensation
				(1)Federal
			 cochairpersonThe Federal cochairperson shall be compensated by
			 the Federal Government at level III of the Executive Schedule in subchapter II
			 of chapter 53 of title V, United States Code.
				(2)Alternate
			 Federal cochairpersonThe alternate Federal cochairperson—
					(A)shall be
			 compensated by the Federal Government at level V of the Executive Schedule
			 described in paragraph (1); and
					(B)when not actively
			 serving as an alternate for the Federal cochairperson, shall perform such
			 functions and duties as are delegated by the Federal cochairperson.
					(3)State members
			 and alternates
					(A)In
			 generalA State shall compensate each member and alternate
			 representing the State on the Commission at the rate established by law of the
			 State.
					(B)No additional
			 compensationNo State member or alternate member shall receive
			 any salary, or any contribution to or supplementation of salary from any source
			 other than the State for services provided by the member or alternate to the
			 Commission.
					(4)Detailed
			 employees
					(A)In
			 generalNo person detailed to serve the Commission under
			 subsection (e)(6) shall receive any salary or any contribution to or
			 supplementation of salary for services provided to the Commission from—
						(i)any
			 source other than the State, local, or intergovernmental department or agency
			 from which the person was detailed; or
						(ii)the
			 Commission.
						(B)ViolationAny
			 person that violates this paragraph shall be fined not more than $5,000,
			 imprisoned not more than 1 year, or both.
					(C)Applicable
			 lawThe Federal cochairperson, the alternate Federal
			 cochairperson, and any Federal officer or employee detailed to duty on the
			 Commission under subsection (e)(5) shall not be subject to subparagraph (A),
			 but shall remain subject to sections 202 through 209 of title 18, United States
			 Code.
					(5)Additional
			 personnel
					(A)Compensation
						(i)In
			 generalThe Commission may appoint and fix the compensation of an
			 executive director and such other personnel as are necessary to enable the
			 Commission to carry out the duties of the Commission.
						(ii)ExceptionCompensation
			 under clause (i) shall not exceed the maximum rate for the Senior Executive
			 Service under section 5382 of title 5, United States Code, including any
			 applicable locality-based comparability payment that may be authorized under
			 section 5304(h)(2)(C) of that title.
						(B)Executive
			 directorThe executive director shall be responsible for—
						(i)the
			 carrying out of the administrative duties of the Commission;
						(ii)direction of the
			 Commission staff; and
						(iii)such other
			 duties as the Commission may assign.
						(C)No Federal
			 employee statusNo member, alternate, officer, or employee of the
			 Commission (except the Federal cochairperson of the Commission, the alternate
			 and staff for the Federal cochairperson, and any Federal employee detailed to
			 the Commission under subsection (e)(5)) shall be considered to be a Federal
			 employee for any purpose.
					(i)Conflicts of
			 interest
				(1)In
			 generalExcept as provided under paragraph (2), no State member,
			 alternate, officer, or employee of the Commission shall participate personally
			 and substantially as a member, alternate, officer, or employee of the
			 Commission, through decision, approval, disapproval, recommendation, the
			 rendering of advice, investigation, or otherwise, in any proceeding,
			 application, request for a ruling or other determination, contract, claim,
			 controversy, or other matter in which, to knowledge of the member, alternate,
			 officer, or employee any of the following persons has a financial
			 interest:
					(A)The member,
			 alternate, officer, or employee.
					(B)The spouse, minor
			 child, partner, or organization (other than a State or political subdivision of
			 the State) of the member, alternate, officer, or employee, in which the member,
			 alternate, officer, or employee is serving as officer, director, trustee,
			 partner, or employee.
					(C)Any person or
			 organization with whom the member, alternate, officer, or employee is
			 negotiating or has any arrangement concerning prospective employment.
					(2)DisclosureParagraph
			 (1) shall not apply if the State member, alternate, officer, or
			 employee—
					(A)immediately
			 advises the Commission of the nature and circumstances of the proceeding,
			 application, request for a ruling or other determination, contract, claim,
			 controversy, or other particular matter presenting a potential conflict of
			 interest;
					(B)makes full
			 disclosure of the financial interest; and
					(C)before the
			 proceeding concerning the matter presenting the conflict of interest, receives
			 a written determination by the Commission that the interest is not so
			 substantial as to be likely to affect the integrity of the services that the
			 Commission may expect from the State member, alternate, officer, or
			 employee.
					(3)ViolationAny
			 person that violates this subsection shall be fined not more than $10,000,
			 imprisoned not more than 2 years, or both.
				(j)Validity of
			 contracts, loans, and grantsThe Commission may declare void any
			 contract, loan, or grant of or by the Commission in relation to which the
			 Commission determines that there has been a violation of any provision under
			 subsection (h)(4), subsection (i), or sections 202 through 209 of title 18,
			 United States Code.
			4.Economic and
			 community development grants
			(a)In
			 generalThe Commission may approve grants to States, local
			 development districts (as defined in section 6(a)), and public and nonprofit
			 entities for projects, approved in accordance with section 9—
				(1)to develop the
			 infrastructure of the region for the purpose of facilitating economic
			 development in the region (except that grants for this purpose may only be made
			 to a State or local government);
				(2)to assist the region in obtaining job
			 training, employment-related education, business development, and small
			 business development and entrepreneurship;
				(3)to
			 assist the region in community and economic development;
				(4)to support the
			 development of severely distressed and underdeveloped areas;
				(5)to promote resource conservation, forest
			 management, tourism, recreation, and preservation of open space in a manner
			 consistent with economic development goals;
				(6)to promote the development of renewable and
			 alternative energy sources; and
				(7)to achieve the
			 purposes of this Act.
				(b)Funding
				(1)In
			 generalFunds for grants under subsection (a) may be
			 provided—
					(A)entirely from
			 appropriations to carry out this section;
					(B)in combination
			 with funds available under another State or Federal grant program; or
					(C)from any other
			 source.
					(2)Eligible
			 projectsThe Commission may provide assistance, make grants,
			 enter into contracts, and otherwise provide funds to eligible entities in the
			 region for projects that promote—
					(A)business
			 development;
					(B)job training or
			 employment-related education;
					(C)small businesses
			 and entrepreneurship, including—
						(i)training and
			 education to aspiring entrepreneurs, small businesses, and students;
						(ii)access to
			 capital and facilitating the establishment of small business venture capital
			 funds;
						(iii)existing
			 entrepreneur and small business development programs and projects; and
						(iv)projects
			 promoting small business innovation and research;
						(D)local planning and
			 leadership development;
					(E)basic public
			 infrastructure, including high-tech infrastructure and productive natural
			 resource conservation;
					(F)information and
			 technical assistance for the modernization and diversification of the forest
			 products industry to support value-added forest products enterprises;
					(G)forest-related
			 cultural, nature-based, and heritage tourism;
					(H)energy
			 conservation and efficiency in the region to enhance its economic
			 competitiveness;
					(I)the use of
			 renewable energy sources in the region to produce alternative transportation
			 fuels, electricity and heat; and
					(J)any other activity
			 facilitating economic development in the region.
					(3)Federal
			 shareNotwithstanding any provision of law limiting the Federal
			 share in any grant program, funds appropriated or otherwise made available to
			 carry out this section may be used to increase a Federal share in a grant
			 program, as the Commission determines appropriate.
				5.Supplements to
			 Federal grant programs
			(a)Federal grant
			 program fundingIn accordance with subsection (b), the Federal
			 cochairperson may use amounts made available to carry out this Act, without
			 regard to any limitations on areas eligible for assistance or authorizations
			 for appropriation under any other Act, to fund all or any portion of the basic
			 Federal contribution to a project or activity under a Federal grant program in
			 the region in an amount that is above the fixed maximum portion of the cost of
			 the project otherwise authorized by applicable law, but not to exceed 80
			 percent of the costs of the project.
			(b)Certification
				(1)In
			 generalIn the case of any program or project for which all or
			 any portion of the basic Federal contribution to the project under a Federal
			 grant program is proposed to be made under this section, no Federal
			 contribution shall be made until the Federal official administering the Federal
			 law authorizing the contribution certifies that the program or project—
					(A)meets the
			 applicable requirements of the applicable Federal grant law; and
					(B)could be approved
			 for Federal contribution under the law if funds were available under the law
			 for the program or project.
					(2)Certification by
			 Commission
					(A)In
			 generalThe certifications and determinations required to be made
			 by the Commission for approval of projects under this Act in accordance with
			 section 9—
						(i)shall be
			 controlling; and
						(ii)shall be accepted
			 by the Federal agencies.
						(B)Acceptance by
			 Federal cochairpersonAny finding, report, certification, or
			 documentation required to be submitted to the head of the department, agency,
			 or instrumentality of the Federal Government responsible for the administration
			 of any Federal grant program shall be accepted by the Federal cochairperson
			 with respect to a supplemental grant for any project under the program.
					6.Local development
			 districts; certification and administrative expenses
			(a)Definition of
			 local development districtIn this section, the term local
			 development district means an entity designated by the State
			 that—
				(1)is—
					(A)(i)a planning district in
			 existence on the date of enactment of this Act that is recognized by the
			 Economic Development Administration of the Department of Commerce; or
						(ii)a development district recognized
			 by the State; or
						(B)if an entity
			 described in subparagraph (A)(i) or (A)(ii) does not exist, an entity
			 designated by the Commission that satisfies the criteria developed by the
			 Economic Development Administration for a local development district;
			 and
					(2)has not, as
			 certified by the Federal cochairperson—
					(A)inappropriately
			 used Federal grant funds from any Federal source; or
					(B)appointed an
			 officer who, during the period in which another entity inappropriately used
			 Federal grant funds from any Federal source, was an officer of the other
			 entity.
					(b)Grants to local
			 development districts
				(1)In
			 generalThe Commission may make grants for administrative
			 expenses under this section.
				(2)Conditions for
			 grants
					(A)Maximum
			 amountThe amount of any grant awarded under paragraph (1) shall
			 not exceed 80 percent of the administrative expenses of the local development
			 district receiving the grant.
					(B)Local
			 shareThe contributions of a local development district for
			 administrative expenses may be in cash or in kind, fairly evaluated, including
			 space, equipment, and services.
					(c)Duties of local
			 development districtsA local development district shall—
				(1)operate as a lead
			 organization serving multicounty areas in the region at the local level;
			 and
				(2)serve as a liaison
			 between State and local governments, nonprofit organizations (including
			 community-based groups and educational institutions), the business community,
			 and citizens that—
					(A)are involved in
			 multijurisdictional planning;
					(B)provide technical
			 assistance to local jurisdictions and potential grantees; and
					(C)provide leadership
			 and civic development assistance.
					7.Development
			 planning process
			(a)State
			 development planIn accordance with policies established by the
			 Commission, each State member shall submit a development plan for the area of
			 the region represented by the State member.
			(b)Content of
			 planA State development plan submitted under subsection (a)
			 shall reflect the goals, objectives, and priorities identified in the regional
			 development plan developed under section 3(d)(2).
			(c)ConsultationIn
			 carrying out the development planning process, a State shall—
				(1)consult
			 with—
					(A)local development
			 districts;
					(B)local units of
			 government;
					(C)institutions of
			 higher learning; and
					(D)stakeholders;
			 and
					(2)take into
			 consideration the goals, objectives, priorities, and recommendations of the
			 entities described in paragraph (1).
				(d)Public
			 participationThe Commission and applicable State and local
			 development districts shall encourage and assist, to the maximum extent
			 practicable, public participation in the development, revision, and
			 implementation of all plans and programs under this Act.
			8.Program
			 development criteria
			(a)In
			 generalIn considering programs and projects to be provided
			 assistance under this Act, and in establishing a priority ranking of the
			 requests for assistance provided by the Commission, the Commission shall follow
			 procedures that ensure, to the maximum extent practicable, consideration
			 of—
				(1)the relationship
			 of the project to overall regional development;
				(2)the economic distress of an area, including
			 the per capita income, outmigration, poverty and unemployment rates, and other
			 socioeconomic indicators for the area;
				(3)the financial
			 resources available to the applicants for assistance seeking to carry out the
			 project, with emphasis on ensuring that projects are adequately financed to
			 maximize the probability of successful economic development;
				(4)the importance of
			 the project in relation to other projects that may be in competition for the
			 same funds;
				(5)the prospects that
			 the project for which assistance is sought will improve, on a continuing rather
			 than a temporary basis, the opportunities for employment, the average level of
			 income, or the economic development of the area served by the project;
				(6)the extent to
			 which the project design provides for detailed outcome measurements by which
			 grant expenditures and the results of the expenditures may be evaluated;
			 and
				(7)the preservation of multiple uses,
			 including conservation, of natural resources.
				(b)No relocation
			 assistanceNo financial assistance authorized by this Act shall
			 be used to assist an establishment in relocating from 1 area to another.
			(c)Reduction of
			 fundsFunds may be provided for a program or project in a State
			 under this Act only if the Commission determines that the level of Federal or
			 State financial assistance provided under a law other than this Act, for the
			 same type of program or project in the same area of the State within the
			 region, will not be reduced as a result of funds made available by this
			 Act.
			9.Approval of
			 development plans and projects
			(a)In
			 generalA State or regional development plan or any multistate
			 subregional plan that is proposed for development under this Act shall be
			 reviewed by the Commission.
			(b)Evaluation by
			 State memberAn application for a grant or any other assistance
			 for a project under this Act shall be made through and evaluated for approval
			 by the State member of the Commission representing the applicant.
			(c)CertificationAn
			 application for a grant or other assistance for a project shall be approved
			 only on certification by the State member and Federal cochairperson that the
			 application for the project—
				(1)describes ways in
			 which the project complies with any applicable State development plan;
				(2)meets applicable
			 criteria under section 8;
				(3)provides adequate
			 assurance that the proposed project will be properly administered, operated,
			 and maintained; and
				(4)otherwise meets
			 the requirements of this Act.
				(d)Votes for
			 decisionsUpon certification of an application for a grant or
			 other assistance for a specific project under this section, an affirmative vote
			 of the Commission under section 3(c) shall be required for approval of the
			 application.
			10.Consent of
			 StatesNothing in this Act
			 requires any State to engage in or accept any program under this Act without
			 the consent of the State.
		11.Records
			(a)Records of the
			 Commission
				(1)In
			 generalThe Commission shall maintain accurate and complete
			 records of all transactions and activities of the Commission.
				(2)AvailabilityAll
			 records required under paragraph (1) shall be available for audit by the
			 Comptroller General of the United States and the Commission (including
			 authorized representatives of the Comptroller General and the
			 Commission).
				(b)Records of
			 recipients of Federal assistance
				(1)In
			 generalA recipient of Federal funds under this Act shall, as
			 required by the Commission, maintain accurate and complete records of
			 transactions and activities financed with Federal funds and report on the
			 transactions and activities to the Commission.
				(2)AvailabilityAll
			 records required under paragraph (1) shall be available for audit by the
			 Comptroller General of the United States and the Commission (including
			 authorized representatives of the Comptroller General and the
			 Commission).
				12.Annual
			 reportNot later than 180 days
			 after the end of each fiscal year, the Commission shall submit to the President
			 and to Congress a report describing the activities carried out under this
			 Act.
		13.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to the Commission
			 to carry out this Act $40,000,000 for each of fiscal years 2008 through 2012,
			 to remain available until expended.
			(b)Administrative
			 expensesNot more than 5 percent of the amount appropriated under
			 subsection (a) for a fiscal year shall be used for administrative expenses of
			 the Commission.
			14.Termination of
			 CommissionThis Act shall have
			 no force or effect on or after October 1, 2012.
		15.Region of
			 Northern Border Economic Development Commission
			(a)GoalIt
			 shall be the goal of the Commission to address economic distress along the
			 northern border of the United States east of, and including, Cayuga County, New
			 York, especially in rural areas.
			(b)Counties
			 included in Northern Border RegionConsistent with the goal
			 described in subsection (a), the region of Commission shall include the
			 following counties:
				(1)In Maine, the
			 counties of Aroostook, Franklin, Oxford, Somerset, and Washington.
				(2)In New Hampshire,
			 the county of Coos.
				(3)In New York, the
			 counties of Cayuga, Clinton, Franklin, Jefferson, Oswego, and St.
			 Lawrence.
				(4)In Vermont, the
			 counties of Essex, Franklin, Grand Isle, and Orleans.
				(c)Contiguous
			 counties
				(1)In
			 generalSubject to paragraph (2), in addition to the counties
			 listed in subsection (b), the region of Commission shall include the following
			 counties:
					(A)In Maine, the
			 counties of Androscoggin, Kennebec, Penobscot, Piscataquis, and Waldo.
					(B)In New York, the
			 counties of Essex, Hamilton, Herkimer, Lewis, Oneida, and Seneca.
					(C)In Vermont, the
			 county of Caledonia.
					(2)Recommendations
			 to CongressAs part of an annual report submitted under section
			 12, the Commission may recommend to Congress removal of a county listed in
			 paragraph (1) from the region on the basis that the county no longer exhibits 2
			 or more of the following economic distress factors: population loss, poverty,
			 income levels, and unemployment.
				(d)Examination of
			 additional counties and areas for inclusion in the region
				(1)In
			 generalNot later than one year after the date of enactment of
			 this Act, the Commission—
					(A)shall examine all
			 counties that border the region of the Commission specified in subsection (a),
			 including the political subdivisions and census tracts within such counties;
			 and
					(B)may add a county or any portion of a county
			 examined under subparagraph (A)to the region, if the Commission determines that
			 the county or portion—
						(i)is
			 predominantly rural in nature; and
						(ii)exhibits
			 significant economic distress in terms of population loss, poverty, income
			 levels, unemployment, or other economic indicators that the Commission
			 considers appropriate.
						(2)PriorityIn
			 carrying out paragraph (1)(A), the Commission shall first examine the following
			 counties:
					(A)In Maine, the
			 counties of Hancock and Knox.
					(B)In New Hampshire,
			 the counties of Grafton, Carroll, and Sullivan.
					(C)In New York, the
			 counties of Fulton, Madison, Warren, Saratoga, and Washington.
					(D)In Vermont, the
			 county of Lamoille.
					(e)Addition of
			 counties and other areas
				(1)RecommendationsFollowing the one-year period beginning on
			 the date of enactment of this Act, as part of an annual report submitted under
			 section 12, the Commission may recommend to Congress additional counties or
			 portions of counties for inclusion in the region.
				(2)Areas of
			 economic distressThe Commission may recommend that an entire
			 county be included in the region on the basis of one or more distressed areas
			 within the county.
				(3)Assessments of
			 economic conditionsThe Commission may provide technical and
			 financial assistance to a county that is not included in the region for the
			 purpose of conducting an economic assessment of the county. The results of such
			 an assessment may be used by the Commission in making recommendations under
			 paragraph (1).
				(f)LimitationA
			 county eligible for assistance from the Appalachian Regional Commission under
			 subtitle IV of title 40, United States Code, shall not be eligible for
			 assistance from the Northern Border Economic Development Commission.
			
